
	

113 S1470 IS: Commonsense Permitting for Job Creation Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1470
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Kaine (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act with
		  respect to the guidelines for specification of certain disposal sites for
		  dredged or fill material.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Permitting for Job
			 Creation Act of 2013.
		2.Guidelines for
			 specification of certain disposal sitesSection 404(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(b)) is amended by adding at the end the
			 following: The guidelines described in this subsection shall not
			 prohibit the specification of a site due to the lack of a final site plan
			 resulting from the lack of an identified end-user or industry or industrial
			 classification for the site in determining whether there exists a practicable
			 alternative to a proposed discharge that would result in less adverse impact on
			 the aquatic ecosystem..
		
